IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,625-02


                      EX PARTE MICHAEL BLAKE BOURNE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W11038-2 IN THE 355TH DISTRICT COURT
                              FROM HOOD COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty-eight years’ imprisonment. The Second Court of Appeals dismissed

his appeal. Bourne v. State, No. 02-09-00138-CR (Tex. App.—Fort Worth 2009, no pet.).

        In a single ground, Applicant contends that he was denied his right to an appeal. We

remanded this application to the trial court for findings of fact and conclusions of law. The trial

court concluded that Applicant was denied his right to an appeal. We agree. Applicant is entitled

to the opportunity to file an out-of-time appeal of the judgment of conviction in cause number
                                                                                                      2

CR11038 from the 355th District Court of Hood County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. Within ten days of the issuance of this opinion, the trial court shall determine

whether Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the

trial court shall immediately appoint an attorney to represent Applicant on direct appeal. All time

limits shall be calculated as if the sentence had been imposed on the date on which the mandate of

this Court issues. We hold that, should Applicant desire to prosecute an appeal, he must take

affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate

of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 12, 2014
Do not publish